Citation Nr: 1607135	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-36 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to January 12, 2012 for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.K.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  [The Veterans record is now in the jurisdiction of the Roanoke, Virginia RO.]   In February 2011, the Board remanded the case to the RO to afford the Veteran a Travel Board hearing.  In August 2011, the a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In December 2011, the Board remanded the case to the RO for additional development.  A December 2012 rating decision increased the rating for PTSD to 50 percent, effective January 12, 2012 (but did not disturb the 30 percent rating assigned prior to that date).  

In January 2015, the Board promulgated a decision, granting a 50 percent rating for PTSD for throughout the period prior to January 12, 2012, and a 70 percent rating from that date.  The Veteran appealed the Board's denial of a rating in excess of 50 percent prior to January 12, 2012 to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's January 2015 decision to the extent that it denied a rating higher than 50 percent prior to January 12, 2012 for PTSD, and to remand the case to the Board.  In a December 2015 Order, the Court granted the Joint Motion, dismissing the appeal as to the issue of a rating in excess of 70 percent from January 12, 2012 for PTSD, and remanded the matter to the Board for readjudication consistent with the terms of the Joint Motion.

The development of the other issues currently on appeal (i.e., entitlement to service connection for polyneuropathy, Graves' disease, and gastroesophageal reflux disease, all to include as due to Agent Orange exposure, and whether the Veteran is mentally competent to handle disbursement of funds for VA purposes) has not been completed by the RO, and those matters are not presently before the Board for appellate consideration and will not be addressed herein.  
FINDING OF FACT

From the effective date of service connection in April 2007 to January 12, 2012, the Veteran's PTSD is shown to be productive of a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective relationships; the psychiatric disability picture presented does not show occupational and social impairment with deficiencies in most areas due to such symptoms as obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently and appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, or any other symptoms of similar gravity.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD for the period prior to January 12, 2012 is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was provided content-complying VCAA notice on the underlying claim of service connection for PTSD by letter in May 2007.  Where, as here, service connection has been granted and an initial disability rating has been assigned, 38 U.S.C.A. § 5103(a) notice is no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not necessary.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).
 
VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  He was afforded the opportunity for a Travel Board hearing before the undersigned in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the August 2011 Board hearing, the undersigned indicated that the Veteran's testimony would focus on the issue of a higher rating for PTSD, and noted the elements to substantiate the claim found lacking.  The Veteran was assisted at the hearing by an accredited representative. The representative and the undersigned asked questions to ascertain the nature and severity of the Veteran's PTSD.  No pertinent outstanding evidence was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested a deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).
The RO has obtained the Veteran's pertinent VA records.  He has not identified any additional available evidence (such as private medical records) for consideration in his appeal.  Further, VA has conducted necessary medical inquiry in an effort to substantiate the higher rating claim.  The Veteran was afforded VA examinations to evaluate his PTSD in June 2007 and May 2010.  As the examinations note the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is rated under 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from anxiety disorders under 38 C.F.R. § 4.130 is not restricted to those symptoms listed in the rating criteria.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  In that regard, it is noted that effective August 4, 2014, VA implemented DSM-5, and the Secretary of VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  In this case, the Veteran's increased rating claim was originally certified to the Board in August 2010 (prior to August 4, 2014).  Therefore, DSM-5 does not apply in this case.  

For the period prior to January 12, 2012 considered in this appeal, the Veteran's PTSD has been rated 50 percent from the date service connection was established in April 2007. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

 A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The maximum (100 percent) rating is warranted for:  total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411. 

The relevant evidence in this case consists mainly of VA examination reports and a some VA outpatient records.  The Veteran underwent VA examinations in June 2007 and May 2010, on which occasions he was assigned Global Assessment of Functioning scale (GAF) scores of 52 and 50, respectively.  He has generally not received any VA outpatient mental health treatment during the period considered in this appeal, except that his mental status has been noted in brief during outpatient visits for various physical ailments, and he underwent neuropsychological testing in June 2011.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The Veteran's GAF scores were nearly the same during the period considered in this appeal.  One score was 52, denoting impairment in the low end range of moderate, and the other score was 50, denoting impairment in the high end range of serious.  Accordingly, a single evaluation, rather than "staged ratings" as will be further discussed below, is proper.  In any event, a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126. 

The Board also notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000.).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

A review of the record found that on June 2007 VA psychiatric examination the Veteran stated he had received mental health treatment on an outpatient basis on and off over the years since service, most recently eight months prior to the examination.  He was pessimistic about addressing his PTSD symptoms and believed "you just have to try to cope with it."  He was not on any psychiatric medication at that time.  The Veteran, who had a doctorate in counseling and education and was a psychology professor teaching at a community college during the past 30 years, presented as well-groomed, polite, and cooperative.  He was alert and oriented times four.  His affect was constricted.  He appeared depressed, but denied feeling that way.  The interview suggested he was so accustomed to feeling unhappy that it represented a baseline mood-functioning state for the Veteran.  His mood was depressed and anxious.  His thought content was rational.  There was no history of hallucinations or delusions.  He described daily intrusive thoughts of his Vietnam experiences.  Memories of Vietnam brought on some feelings of despair and hopelessness.  He indicated that when he reflected on them, he often felt it "does not make any difference what happens or what I do."  He acknowledged feelings of sadness and anger relating to events that occurred in Vietnam.  He described nightmares of Vietnam that occurred a few times a month.  He reported long-term problems with sleep due to tension, and estimated that he slept no more than four to five hours a night.  His general energy level appeared to be mildly below average.  He had a history of exaggerated startle.  He stated that news about the war in Iraq had increased his distress.  He described rather persistent passive suicidal thoughts (of the nature of  "I just wish I was dead"), but denied any active intent or plan to harm himself.  He said he had several close friends.  He had been experiencing some stress at work, as well as stress related to his medical issues.  His insight and judgment were fair.  The impression was PTSD, and the examining clinical psychologist assigned a GAF score of 52.  

On May 2010 VA psychiatric examination the Veteran reported he was taking medication for sleep problems.  He had not been receiving any mental health treatment for the past few years.  He found it hard to discuss his Vietnam experiences.  He had been struggling with work demands (he was still working as a teacher at a community college, where he has been for 33 years) and often felt preoccupied.  He was struggling to perform non-teaching work duties such as paper-grading and keeping attendance, so he hired someone part-time to assist with those duties.  He was fearful of losing his temper and kept a lot to himself.  He presented as clean and well-groomed.  He was polite, cooperative, and alert and oriented times four.  His affect was constricted in range and intensity, and was reflective of sadness and attention.  His mood appeared anxious and depressed.  He tended to underestimate his level of mood functioning.  His speech was clear, goal-directed, spontaneous, and of normal pace and volume.  There was no history of hallucinations or delusions.  He appeared tired, and indicated he had been struggling with poor sleep.  He was experiencing intrusive thoughts of Vietnam several times per month.  He described periods when he felt totally preoccupied by memories of Vietnam, making it very difficult to focus on work.  His motivation had been inconsistent.  At times, he found himself really pushing to accomplish daily activities and demands.  His general energy level appeared below average and was related to his poor sleep.  He continued to experience passive suicidal thoughts, but stated he would never harm himself due to the impact it would have on family members.  He indicated that a part of him wanted to process what happened in Vietnam, and part of him found it too difficult to do so.  This had been the primary factor contributing to his resistance to re-entering any type of therapy.  He had a couple of friends, but primarily interacted with family.  He felt detached from others and withdrawn.  He complained of "just feeling numb."  A discussion of Vietnam brought up a significant increase in psychological arousal and emotional distress.  His insight and judgment were fair.  The Veteran was capable of managing all activities of daily living independently.  The impressions were PTSD and depressive disorder, not otherwise specified, and the examiner assigned a GAF score of 50.  The examiner commented that the Veteran demonstrated symptoms reflective of relatively severe PTSD.  He noted that the Veteran found it difficult managing his class due to poor focus and motivation.  He found himself withdrawing and backing away.  The examiner noted that the Veteran appeared to be rather anhedonic, describing difficulties in enjoying experiences.  He also indicated that the Veteran was able, with some struggle, to manage the demands of working on a consistent basis in his current job as a community college teacher, and remained capable of performing at work at the present time.  

VA outpatient treatment records show the Veteran was seen for a psychology consultation in June 2011, after a referral to evaluate his memory functioning.  It was noted that he was alert and cooperative.  He was fully oriented.  His hygiene and grooming were fair.  He did not appear to be in immediate distress.  His mood appeared euthymic, and his affect was generally flat.  His speech was goal-directed and coherent, his thought processes were relevant with no evidence of psychotic symptoms, and his insight was generally limited.  Neuropsychological testing strongly suggested a decline in executive functioning, including reduced cognitive flexibility, very poor divided attention, and reduced verbal fluency.  Subtle deficits in verbal memory were suspected.  The etiology of these changes was unclear, but it was recommended that prior neurology records be obtained (or repeat brain imaging), which suggested a neuropathological basis for a condition diagnosed at that time as cognitive disorder, not otherwise specified.  The Veteran was subsequently seen in the neurology clinic in June 2011, where he had a flat affect and mild slowing cognitively (yet appropriate).  He was also alert and oriented times three, with fluid speech and good comprehension and repetition.  The assessment was an examination consistent with the Veteran's reported history of cognitive slowing and peripheral neuropathy, and the specialist suggested that the former might be associated with his thyroid condition.  Other outpatient records from the primary care clinic such as those in July 2009, September 2010, and May 2011, list PTSD, anxiety, insomnia, and stress in the assessment, noting that the Veteran did not want to seek mental health treatment.  At various times he was noted to be on and off medication trazodone for complaints of difficulty sleeping.  

At an August 2011 Travel Board hearing, the Veteran testified that in terms of his PTSD symptomatology, he startled easily, had relationships with people but never married (although he did have relationships with his two children), had occasional nightmares of Vietnam, and had a tendency to anger quickly.  He stated that he had to be careful and not get upset with the students he taught.  He said he hired someone to type up his course syllabi and get the dates correct for that, because he did not have the ability to perform the continuous multi-tasking required at his work.  He thought he might have memory loss related to PTSD, although he has been consulting with a neurologist about another problem that it might be related to.  He stated that he did not receive any treatment for PTSD, except for antidepressant medication.  He said he had some good friends.  His friend testified to his insomnia (when he was very sick with a neurological condition), isolative behavior, memory loss, and his struggle to overcome tension and panic attack.  

In evaluating the evidence, the Board concludes that the records show that for the period prior to January 12, 2012 the Veteran's psychiatric symptoms affected his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 50 percent (but no higher) rating under Code 9411; that is, the evidence shows that the psychiatric symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  

It was described in the medical record how the Veteran's PTSD symptoms impacted his mood, due to his depression and anxiety, and how frequent intrusive thoughts of Vietnam provoked feelings of despair and hopelessness.  A discussion of Vietnam produced an increase in psychological arousal and emotional distress.  He had great difficulty with sleep due to tension, and at times took medication for this problem.  Further, he experienced persistent passive thoughts of suicide but denied any active intent or plan to harm himself.  He struggled with work demands, losing focus at times due to preoccupation of Vietnam memories, so he hired an assistant to help him part-time with some of his duties (he testified that he was unable to continuously multi-task, so he had someone type up his course syllabi).  He had to push himself to complete tasks.  He feared losing his temper (he testified that he had a tendency to anger quickly and had to be careful around his students).  His motivation was inconsistent.  He appeared tired and his general energy level seemed to be slightly below average, evidently related to sleep problems.  His affect was constricted, reflecting sadness.  He described having a social life involving several close friends on the 2007 VA examination, and on the 2010 VA examination he indicated he had just a couple of friends and primarily interacted with family because he felt detached and withdrawn (complaints of numbness were articulated at this time).  (In August 2011 he testified that he had some good friends.)  He seemed rather anhedonic.  

While there are a significant number of symptoms associated with PTSD, their type, frequency, and severity approximate the criteria contemplated for a 50 percent rating.  That is, the foregoing evidence shows that the Veteran's PTSD produced occupational and social impairment marked by reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  He did not receive any regular mental health treatment from VA, and there is no evidence of any inpatient treatment.  Despite his symptoms, he was typically described as having good grooming and was polite, cooperative, and oriented times three (or four).  He feared losing his temper, but there is no evidence that his behavior was characterized by impaired impulse control.  He also generally displayed clear, goal-directed speech.  Further, he had no hallucinations or delusions, and his thought content was rational.  Any suicidal ideation was passive, as he stated he would never act upon such thoughts due to the impact it would have on family (he had two children).  He also appeared to maintain quality relationships with family and at least some friends which he described as both "close" and "good."  He maintained the same teaching job at the college level for 30 plus years, even though he has struggled with his work duties and enlisted help in some aspects of his job (reflecting reduced reliability and productivity consistent with the criteria for a 50 percent rating.  The 2010 VA examiner noted the Veteran remained capable of performing his duties at that time, despite the difficulties he faced in managing his class on account of deficiencies in focus and motivation.  The Veteran was also capable of managing all activities of daily living independently.  This description of his functionality despite his PTSD symptoms shows that his impairment did not preclude him from being productive in both occupational and social environments.  In the Board's judgment, these facts are more reflective of the criteria for a 50 percent rating (e.g., difficulty in establishing and maintaining effective work and social relationships) than the criteria for a 70 percent rating (e.g., inability to establish and maintain effective relationships).  

Additional examples from the clinical findings, largely summarized above, show the Veteran's symptoms were more consistent with the symptoms - in terms of type and degree - that are contemplated by the criteria for a 50 percent rating rather than the criteria for a 70 percent rating are as follows.  Some of the most persistent symptoms of the Veteran were a disturbance of mood (depression and anxiety) and sleep problems.  Despite his mood disturbances, he was able to function in occupational and social settings without formal mental health treatment and only infrequent medication to address his depressive and/or sleep problems.  Despite his articulated feelings of withdrawal, he maintained friendships and connections to family as well as a teaching job for 30 years or more, even if he had to hire an assistant for specific tasks.  Evidently, there is some cognitive dysfunction, as found on neuropsychological testing in June 2011 to address memory functioning (both the Veteran and his friends testified to his memory loss); and the test results showed a decline in executive functioning that may or may not be attributable to PTSD because the Veteran's thyroid condition was also mentioned as a cause.  In any case, the cognitive deficits shown did not reach a level of severity that precluded the Veteran from working or maintaining his social relationships; as was noted by the VA examiner, the Veteran functioned independently, appropriately, and effectively despite his mood disturbances, sleep impairment, and cognitive problems.  Further, the Veteran adapted to the stressful circumstances at work by obtaining assistance for the duties he felt he was not able to perform, such as typing up course syllabi because he had difficulty in getting the dates correct for that.  In short, the findings articulated above do not, in the Board's judgment, typify the criteria for a 70 percent rating under Code 9411.  Thus, a rating in excess of 50 percent is not warranted for the period under consideration.  

On the basis of the findings on the VA examinations and outpatient treatment, the severity of the Veteran's PTSD approximates the criteria for a 50 percent schedular rating, and the record for the period in question reflects few symptoms of a psychiatric disability that typify the criteria for a 70 percent schedular rating.  The VA records of examination and treatment do not tend to show any objective evidence of obsessional rituals that interfered with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently and appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, or any comparable symptoms of the same severity.  Of such criteria, a depressed mood, anxiety, and chronic sleep impairment were some of the most common and notable symptoms experienced by the Veteran, and they clearly were productive of substantial impairment.  Nevertheless, as noted earlier, he was still shown to have the ability to function independently, appropriately, and effectively, and he was not precluded from forming and maintaining effective relationships.  

The record shows few of the symptoms under the criteria for a 70 percent rating or any other symptoms of similar nature or gravity.  Of the areas of work, school, family relations, judgment, thinking, and mood under the 70 percent criteria, the Veteran had deficiencies in some, but not most, areas; deficiencies at work (albeit not to a level shown to impact negatively on full-time earning capacity) and with mood appear to have been the problematic areas, as discussed above.  As to the area of thinking, it was noted on one examination that his thought content was rational.  It was also noted that neuropsychological testing yielded a diagnosis of cognitive disorder, but it was uncertain whether such impairment is related to PTSD or to a physical condition, as was suggested.  Either way, any deficiencies in thinking were not of the severity to impact significantly on the Veteran's ability to function independently at work or in a social environment.  As to whether the nature and severity of other symptoms for a 70 percent rating are demonstrated by the Veteran's PTSD, it is noted that he was consistently alert and oriented, and took care of his personal appearance (he was generally casually and appropriately groomed).  His speech was typically clear and goal directed.  Although he reported suicidal ideation, the symptom was a passive thought and was not shown to interfere with his routine activities.  There was no history of hallucinations and delusions.  The most frequent complaints included sleep impairment, withdrawal, intrusive memories or recollections, and depressed mood; the Veteran did not endorse panic attacks per se (which his friend testified to), but "stress" and "anxiety" were noted in the medical record in association with assessments of PTSD.  The May 2010 VA examiner concluded that such symptoms reflected a relatively severe PTSD.  Nevertheless, while the range of the Veteran's symptoms may be broad, the GAF score assigned at that time denoted that occupational and social impairment was on the very high end range of serious, and nearly in the moderate range.  Moreover, these symptoms did not affect the Veteran's ability to function independently and effectively.  The examiner further remarked that such symptoms did not preclude the Veteran from engaging in various activities of daily living to include teaching full time at the college level (even if his workload necessitated an assistant).  While there was report of withdrawal and feelings of numbness, the Veteran maintained his teaching position for three decades and had relationships with close (or a couple) friends and his family (he is single but has two children).  

In other words, some of the Veteran's symptoms may typify some of the symptoms found within the criteria for a 70 percent rating, but the severity, extent, and persistence of such symptoms do not rise to the level of that contemplated for a 70 percent rating.  Although the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, the Board concludes that psychiatric disability picture for the period under consideration (prior to January 12, 2012) does not show deficiencies in most areas, and is more consistent with the criteria for a 50 percent schedular rating under Code 9411. 
Finally, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the period prior to January 12, 2012, in comparing the Veteran's disability level and the symptomatology of his PTSD to the Rating Schedule, the Board finds that the level of disability shown is encompassed by the Rating Schedule criteria, which provide for a higher rating of 70 percent or 100 percent for a more severe psychiatric disability.  The nature and extent of the Veteran's mental deficiencies and social impairment are incorporated in the schedular criteria for evaluating mental disorders, and he does not experience any symptoms not encompassed, contemplated, or covered in the criteria under 38 C.F.R. § 4.130, Code 9411.  As previously noted, the symptoms listed for the rating criteria are examples of the type and severity of symptoms for a particular rating, and do not constitute a complete, all-inclusive list.  Indeed, some of the Veteran's symptoms of PTSD are not listed in the rating criteria, such as intrusive recollections, emotional numbness, and withdrawal.  Nevertheless, these and the other symptoms were identified, they were compared with the example symptoms listed in the criteria for 70 percent and 100 percent ratings to determine if they were of the same kind, and (if so) their impact on the Veteran's occupational and social impairment was assessed. 

In light of the foregoing, the assigned schedular rating of 50 percent prior to January 12, 2012 is adequate, and referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not required.
ORDER

The appeal seeking a rating in excess of 50 percent for PTSD for the period prior to January 12, 2012 is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


